Citation Nr: 1146460	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  06-11 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1969 to March 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which declined to reopen a claim for service connection for PTSD for lack of new and material evidence.  The case was previously before the Board in November 2008, when it was reopened and remanded for further development.  It was remanded again in June 2009, March 2010, and May 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  The Veteran is seeking service connection for PTSD, which he contends results from his experiences in service.  The record contains conflicting medical opinions as to whether the Veteran has PTSD or another anxiety disorder which may be related to service.  Although he has been afforded two VA examinations, the medical evidence currently of record is inadequate for the Board to make a decision.  Pursuant to the Board's last remand directives, the RO scheduled the Veteran for a new VA examination, which he failed to attend.  When asked by VA personnel why he did not attend the examination, the Veteran reported that he is unable to leave his house.  The Veteran's accredited representative requests that an examination be scheduled in the Veteran's home.  


VA has a duty to provide an examination in certain circumstances in which the available medical evidence is insufficient.  See 38 U.S.C. § 5107(a) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This duty extends even to incarcerated veterans, as VA is required to tailor its assistance to meet the peculiar circumstances of confinement.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  By the same principle, VA should attempt to accommodate a veteran who is unable to leave home due to medical disability.  Thus, on remand, the AMC/RO should pursue whatever reasonable options may be available to provide the Veteran with a psychiatric examination, which may include sending a VA provider to examine the Veteran in his home. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, with consideration of the fact that he is unable to leave his home, to determine the nature and likely etiology of his claimed psychiatric disability.  

Prior to the examination, specify for the examiner that the only verified stressor to be considered is that the Veteran's unit came under fire when he was in Vietnam.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated testing should be conducted.  

(a)  If PTSD is diagnosed, the examiner should specify (1) whether the verified in-service stressor was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and an in-service stressor sufficient to produce PTSD.

(b)  If the examination results in a psychiatric diagnosis other than PTSD, provide an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that the disorder began in or was caused by the Veteran's service.  The examiner should comment on the February 1971 entry in the Veteran's service treatment records which indicates he reported "increased nervousness" since returning from Vietnam.  

A rationale for each opinion should be set forth in the report provided.

2.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

